Citation Nr: 0617548	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than March 16, 1999, 
for a grant of service connection and an award of a 100 
percent disability evaluation for chronic adjustment disorder 
with mixed anxiety and depression. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from August 1972 to 
July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office, which effectuated a Board decision granting 
the veteran service connection for a chronic adjustment 
disorder with mixed anxiety and depression.  The veteran was 
awarded a 50 percent disability evaluation effective from 
March 16, 1999.  A subsequent rating decision by the Wichita, 
Kansas Regional Office (RO) increased the disability 
evaluation for the veteran's service-connected psychiatric 
disability from 50 percent to 100 percent disabling, 
effective from March 16, 1999.

In March 2006, the veteran appeared at a travel board hearing 
before the undersigned, and offered testimony in support of 
his claim.  A transcript of the veteran's testimony has been 
associated with his claims file. 

 
FINDING OF FACT

The veteran did not submit an informal or formal claim for 
service connection for a chronic adjustment disorder with 
mixed anxiety and depression until March 16, 1999.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 16, 1999 for the award of service connection for a 
chronic adjustment disorder with mixed anxiety and depression 
and related compensation have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) 
(2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Given the foregoing, the Board finds that the notice letter 
dated in March 2006 complied with the specific requirements 
VCAA.

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, No. 05-7157 (Fed Cir April 5, 
2006).  The Court has held that there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  (See Mayfield).  In this case, any notice 
received by the veteran after the initial rating action is 
harmless error.     

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Merits of the claim.

The veteran seeks an effective date earlier than March 16, 
1999 for the grant of service connection and award of a 100 
percent disability evaluation.  He has argued and so 
testified that based on his interpretation of the law one 
year prior to March 16, 1999, is the more appropriate date 
for his award of service connection for his psychiatric 
disorder.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of March 16, 
1999, is the earliest effective date assignable for service 
connection for a chronic adjustment disorder as a matter of 
law.  The date of receipt of the veteran's original claim 
seeking service connection for this disorder was March 16, 
1999, more than one year after his separation from service in 
1974.  Accordingly, the applicable regulation dictates that 
the effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.

Here, the veteran's original claim was received on March 16, 
1999 and his claim was denied by an RO rating action in 
October 1999.  The veteran thereafter perfected an appeal as 
to the RO's October 1999 rating action.  After considering 
the evidence on file, the Board, in a decision dated in 
August 2003, granted service connection for a chronic 
adjustment disorder with mixed anxiety and depression, and 
the RO effectuated that decision, granting service 
connection, effective from March 16, 1999, the date of 
receipt of the veteran's original claim.  See Jones v. West, 
136 F.3d 1296, 1299 (Fed Cir 1998) (to the effect that "a 
claim must be filed in order for any type of benefit to be 
paid"). 

Although the veteran contends that service connection should 
be granted one year prior to when he filed his initial claim 
for service connection for any disability, there is no 
evidence that the veteran sought VA compensation benefits 
and, in any event, no application for VA benefits of any kind 
was submitted by the veteran in 1998.

Here, it is shown that the veteran's initial application for 
VA compensation benefits was received on March 16, 1999, 
which was more than one year following his discharge from 
service.  The correct effective date for the claim is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  For this reason the Board has determined that the 
criteria for entitlement to an effective date prior to March 
16, 1999, for the grant of service connection for a chronic 
adjustment disorder with mixed anxiety and depression have 
not been met. 

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection any earlier than that which has been 
currently assigned, i.e., March 16, 1999. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 

ORDER

An effective date earlier than March 16, 1999, for service 
connection and an award of a 100 percent disability 
evaluation for chronic adjustment disorder with mixed anxiety 
and depression is denied. 





____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


